Name: Council Decision (EU) 2016/1716 of 20 September 2016 appointing two members and two alternate members, proposed by the Kingdom of Spain of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2016-09-24

 24.9.2016 EN Official Journal of the European Union L 258/15 COUNCIL DECISION (EU) 2016/1716 of 20 September 2016 appointing two members and two alternate members, proposed by the Kingdom of Spain of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Spanish Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) Two members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Alberto FABRA PART and Ms Nuria MARÃ N MARTÃ NEZ. (3) Two alternate members' seats on the Committee of the Regions have become vacant following the end of the terms of office Mr Francisco Javier LEÃ N DE LA RIVA and Mr Fernando MARTÃ NEZ-MAILLO TORIBIO, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as members:  D. Juan ESPADAS CEJAS, Alcalde de Sevilla,  D. Antonio ROMÃ N JASANADA, Alcalde de Guadalajara, and (b) as alternate members:  D. Pedro Luis SANZ CARLAVILLA, Alcalde de Meco,  D. David PÃ REZ GARCÃ A, Alcalde de AlcorcÃ ³n. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 20 September 2016. For the Council The President I. KORÃ OK (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70).